USCA11 Case: 21-10213      Date Filed: 06/30/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10213
                   Non-Argument Calendar
                   ____________________

CHRISTOPHER SCHROEDER,
                                           Petitioner-Appellant,
versus
DEPARTMENT OF CORRECTIONS,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 2:18-cv-14473-JEM
                   ____________________
USCA11 Case: 21-10213         Date Filed: 06/30/2022    Page: 2 of 8




2                      Opinion of the Court                 21-10213


Before JORDAN, LAGOA, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Christopher Schroeder, a Florida prisoner serving a life sen-
tence, appeals the district court’s denial of his 28 U.S.C. § 2254 pe-
tition for writ of habeas corpus. No reversible error has been
shown; we affirm.
       In 2010, the State of Florida charged Schroeder with bur-
glary of a conveyance and with armed robbery. Schroeder pro-
ceeded to trial. The jury found Schroeder guilty of the charged
offenses. At sentencing, the state court judge -- Judge Peter Estrada
-- sentenced Schroeder to life imprisonment. Schroeder’s convic-
tions and sentence were affirmed on direct appeal.
        In 2014, Schroeder moved for post-conviction relief under
Fla. R. Crim. P. 3.850. In pertinent part, Schroeder argued that his
trial lawyer (L.M.) was ineffective for failing to move to disqualify
Judge Estrada based on Judge Estrada’s prior dealings with and per-
sonal knowledge about Schroeder.
       When Schroeder was 14 or 15 years’ old, Schroeder was ar-
rested and charged with criminal mischief. Judge Estrada -- who
was then an Assistant State Attorney responsible for juvenile cases
-- served as the prosecutor in Schroeder’s case. Around that same
time, Schroeder’s mother was enrolled as a student in a criminal
law class taught by then-ASA Estrada at South Florida Community
College. Schroeder’s mother says she spoke with Judge Estrada
USCA11 Case: 21-10213           Date Filed: 06/30/2022       Page: 3 of 8




21-10213                 Opinion of the Court                             3

about the pending criminal-mischief case and about Schroeder’s
mental health.
        In 2000 -- when Schroeder was 17 years’ old -- he was ar-
rested for armed burglary of an occupied structure. Judge Estrada
was again the prosecutor assigned initially to Schroeder’s case.
Judge Estrada also had some involvement in the decision to “direct
file” the case in adult court, after which a different prosecutor tried
Schroeder.
      The state habeas court held an evidentiary hearing on
Schroeder’s Rule 3.850 motion. Several witnesses testified at the
hearing, including Schroeder, two of Schroeder’s trial lawyers, and
Judge Estrada.
        Schroeder’s first trial lawyer (R.G.) 1 testified about the po-
tential conflict with Judge Estrada. R.G. said that he thought Judge
Estrada’s respect for Schroeder’s mother (Judge Estrada’s former
student and a well-thought-of employee in the public defender’s
office) might have benefitted Schroeder. R.G. also said he had con-
sidered the other judges that might be assigned to Schroeder’s case
(if Judge Estrada were recused) and said he believed Judge Estrada
would be the best choice for the defense.


1 R.G. represented Schroeder throughout most of the pre-trial proceedings
but then developed a conflict of interest before trial. A second lawyer was
appointed to represent Schroeder and argued one of Schroeder’s pre-trial mo-
tions. L.M. was then appointed to represent Schroeder about 30 days before
trial.
USCA11 Case: 21-10213         Date Filed: 06/30/2022    Page: 4 of 8




4                      Opinion of the Court                 21-10213

       L.M. testified that he considered several factors before de-
ciding not to move for recusal. Based upon his experience with
Judge Estrada and with the other judges who might be assigned to
Schroeder’s case (one of whom was the judge who had presided
over Schroeder’s 2000 burglary case), L.M. concluded that
Schroeder would get the fairest trial with Judge Estrada.
       The state habeas court denied relief on this ground. The
state court determined that L.M. made a strategic decision not to
seek Judge Estrada’s recusal. About the reasonableness of that de-
cision, the state court stressed that “two experienced defense attor-
neys expressed confidence in Judge Estrada’s abilities and were not
concerned about his impartiality when handling the case of an in-
dividual he prosecuted many years before, assuming he remem-
bered that person at all.” The state appellate court affirmed sum-
marily the denial of Schroeder’s Rule 3.850 motion.
       Schroeder then filed this federal habeas petition. The district
court dismissed the petition on the merits. We granted a certificate
of appealability on this issue: “Whether trial counsel was ineffec-
tive for failing to seek the recusal of the Honorable Peter Estrada.”
       When reviewing the district court’s denial of a section 2254
habeas petition, “we review questions of law and mixed question
of law and fact de novo, and findings of fact for clear error.” See
Rambaran v. Sec’y, Dep’t of Corr., 821 F.3d 1325, 1330 (11th Cir.
2016).
USCA11 Case: 21-10213         Date Filed: 06/30/2022    Page: 5 of 8




21-10213               Opinion of the Court                         5

       Under 28 U.S.C. § 2254, when the merits of a habeas claim
have been already adjudicated in state court, our review is highly
deferential to the state court. See Crowe v. Hall, 490 F.3d 840, 844
(11th Cir. 2007). When -- as in this case -- the state appellate court
affirms without an opinion, we “‘look through’ the unexplained de-
cision to the last related state-court decision that does provide a
relevant rationale,” and “presume that the unexplained decision
adopted the same reasoning.” See Wilson v. Sellers, 138 S. Ct.
1188, 1192 (2018).
       To obtain habeas relief, a petitioner must show that the state
court’s ruling “was contrary to, or involved an unreasonable appli-
cation of, clearly established Federal law, as determined by the Su-
preme Court of the United States; or . . . was based on an unrea-
sonable determination of the facts in light of the evidence pre-
sented in the State court proceeding.” 28 U.S.C. § 2254(d); Crowe,
490 F.3d at 844.
       To prevail on a claim of ineffective assistance of counsel, a
section 2254 petitioner must show that (1) his lawyer’s perfor-
mance was deficient and that (2) he suffered prejudice as a result of
that deficient performance. Strickland v. Washington, 466 U.S.
668, 687 (1984). Under the first part of Strickland, the petitioner
“must show that counsel’s representation fell below an objective
standard of reasonableness.” Id. at 687-88. Our review of counsel’s
performance is “highly deferential”: a “strong presumption” exists
that “counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689.
USCA11 Case: 21-10213         Date Filed: 06/30/2022     Page: 6 of 8




6                       Opinion of the Court                 21-10213

        Whether a lawyer’s “strategic or tactical decision is reasona-
ble enough to fall within the wide range of professional compe-
tence is an issue of law” that we review de novo. See Ferrell v.
Hall, 640 F.3d 1199, 1223 (11th Cir. 2011); Kimbrough v. Sec’y, Fla.
Dep’t of Corr., 565 F.3d 796, 804 (11th Cir. 2009). Even when a
lawyer’s strategic decision, in hindsight, “appears to have been
wrong, the decision will be held ineffective only if it was so patently
unreasonable that no competent attorney would have chosen it.”
Adams v. Wainwright, 709 F.2d 1443, 1445 (11th Cir. 1983). We
have recognized that “[i]t is especially difficult to succeed with an
ineffective assistance claim questioning the strategic decision of
trial counsel who [was] informed of the available evidence.” See
Nance v. Warden, Ga. Diagnostic Prison, 922 F.3d 1298, 1302 (11th
Cir. 2019).
        When the deferential standard for judging a lawyer’s perfor-
mance is “combined with the extra layer of deference that § 2254
provides, the result is double deference and the question becomes
whether there is any reasonable argument that counsel satisfied
Strickland’s deferential standard.” Evans v. Sec’y, Fla. Dep’t of
Corr., 699 F.3d 1249, 1268 (11th Cir. 2012) (quotations omitted).
“Double deference is doubly difficult for a petitioner to overcome,
and it will be a rare case in which an ineffective assistance of coun-
sel claim that was denied on the merits in state court is found to
merit relief in a federal habeas proceeding.” Id.
     The record supports the state habeas court’s conclusion that
L.M. made a reasonable strategic decision not to seek Judge
USCA11 Case: 21-10213         Date Filed: 06/30/2022    Page: 7 of 8




21-10213               Opinion of the Court                         7

Estrada’s recusal. 2 As an initial matter -- even if there might have
been a valid legal basis under Florida law for recusal -- L.M. was
not required to seek recusal. Cf. Schwab v. State, 814 So. 2d 402,
411 (Fla. 2002) (rejecting an ineffective-assistance-of-counsel claim
and concluding that the trial lawyer “made an informed tactical de-
cision” not to seek recusal of the trial judge based on alleged bias).
       L.M. knew about the pertinent facts, including Judge Es-
trada’s earlier involvement prosecuting Schroeder’s juvenile cases:
activity that occurred over ten years before the criminal proceed-
ings in this case. After considering the potential for bias as well as
L.M.’s knowledge about Judge Estrada and about the other judges
most likely to replace Judge Estrada, L.M. concluded that Judge Es-
trada would be the most desirable option. L.M.’s professional as-
sessment about the advantages and disadvantages of seeking
recusal and L.M.’s determination that Schroeder was better off pro-
ceeding with Judge Estrada (despite Judge Estrada’s decade-old his-
tory with Schroeder) was not objectively unreasonable. That R.G.
came to a similar conclusion after considering the possibility of
seeking Judge Estrada’s recusal further supports the reasonableness
of L.M.’s strategic decision.
       Because Schroeder failed to demonstrate that L.M.’s perfor-
mance was constitutionally deficient, he is unentitled to habeas re-
lief. The district court committed no error in determining that the


2 Schroeder does not dispute that L.M.’s decision was one of strategy;
Schroeder challenges only the reasonableness of L.M.’s decision.
USCA11 Case: 21-10213      Date Filed: 06/30/2022   Page: 8 of 8




8                     Opinion of the Court              21-10213

state habeas court applied reasonably the Strickland standard. We
affirm the denial of Schroeder’s 28 U.S.C. § 2254 petition.
      AFFIRMED.